UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6419



EMANUEL IZUCHUKWU IBEZIM,

                                              Plaintiff - Appellant,

          versus


GEORGE K. MCKINNEY; JANE A. DOE; JANE B. DOE;
JANE C. DOE; JOHN D. DOE; JOHN E. DOE; JOHN F.
DOE; JOHN G. DOE; JOHN H. DOE; JOHN I. DOE;
WILLIAM JEDNORSKI; JOHN PRICE; DANNY MCCOY;
DOCTOR EMBASSY; DOCTOR MANNING; JOHN J. DOE;
JOHN K. DOE; CORRECTIONAL OFFICER TOLLIVER;
JOHN L. DOE; JOHN M. DOE; JOHN N. DOE; JOHN O.
DOE; JOHN P. DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-1-JFM)


Submitted:   July 13, 2000                 Decided:    July 24, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Emanuel Izuchukwu Ibezim, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Nadira Clarke, Special Assistant United
States Attorney, Baltimore, Maryland; John Joseph Curran, Jr.,
Attorney General, Sharon Stanley Street, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Emmanuel I. Ibezim appeals the district court’s order    grant-

ing the Appellees’ motion for summary judgment and dismissing his

civil rights complaint.   We have reviewed the record and the dis-

trict court’s memorandum and find no reversible error in the

court’s conclusion that the prison medical staff was not delib-

erately indifferent to his medical needs.1    Accordingly, we affirm

on the reasoning of the district court.      See Ibezim v. McKinney,

No. CA-99-1-JFM (D. Md. Feb. 17, 2000).2      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




     1
       Ibezim waived review of his remaining claims because he did
not address them in his informal brief. See 4th Cir. R. 34(b).
     2
       Although the district court’s order is marked as “filed” on
February 16, 2000, the district court’s records show that it was
entered on the docket sheet on February 17, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was physically entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 3